



Exhibit 10.31


October 12, 2012


Eric Stier
[Address]


Dear Eric:


Clinical Micro Sensors, Inc. d.b.a. GenMark Diagnostics (“GenMark Dx”) is
pleased to offer you employment in the position of VP, Legal Affairs reporting
to GenMark’s Chief Financial Officer, with a start date of November 5, 2012.
Subject to your performance as well as Company requirements, you will be
considered for the position of General Counsel & Corporate Secretary reporting
to GenMark’s Chief Executive Officer within 18 months of your start date.


Your annual gross salary will be $195,000 to be paid on a bi-weekly basis in
keeping with GenMark Dx’s standard payroll practices and procedures. In
addition, you will be eligible to participate in the GenMark Dx performance
incentive bonus program with a potential variable earning opportunity of 30% of
your base salary.


The Company will also provide you with a signing bonus of $30,000 payable as
soon as practicable following your start date. In the event you terminate
voluntarily from the company within 1 year of employment, GenMark may seek
prorated reimbursement of your signing bonus.


We are also pleased to inform you that the Company will recommend for you to be
granted the equivalent value of 30,000 GenMark Diagnostics, Inc. Stock Options -
to be awarded via a combination of stock options and restricted common stock -
subject to blackout windows and board approval at the next board meeting
following your start date. The Company will also recommend for you to be granted
the equivalent value of 15,000 GenMark Stock Options - to be awarded via a
combination of stock options and restricted common stock - subject to blackout
windows and board approval at the March, 2013 board meeting. The shares will be
granted at the closing price on the date of grant. The Stock Option vesting
schedule would be a 25% cliff vest at the one year anniversary of the date of
grant and the remaining 75% in equal monthly installments for three years
thereafter. The Restricted Common Stock vesting schedule would be a 25% cliff
vest at the one year anniversary of the date of grant and the remaining 75% in
equal quarterly installments for three years thereafter. You will also be
eligible for accelerated vesting upon a Change in Control, per GenMark Dx’s
“Amendment of Stock Option Agreement.”


Additionally, you will be provided a severance provision of six months’ base
salary continuation, including health care and benefits coverage, in the event
you are terminated by GenMark Dx for any reason other than Cause, within 18
months following your start date. The severance is contingent upon the usual and
customary release of claims.
Stier Offer


You will also be entitled to participate in the benefit plans offered by GenMark
Dx, subject to the eligibility requirements, terms and conditions of those
plans. The benefits offered at this time include 15 vacation days pay, 10 sick
days, holiday pay, life insurance, health insurance, disability insurance and a
401k plan, in accordance with GenMark Dx policies and subject to the Company’s
right to modify, add, and delete any benefit plan.


You understand and agree that during your employment you are required to comply
with GenMark Dx’s policies and procedures.


In making you this offer, we relied on your representation that you are not
bound by any non-compete or non-solicitation provision that would prevent or
restrict you from carrying out your job responsibilities for GenMark Dx. You
also promise and represent that you will not bring with you to Genmark Dx, or
use while employed by the Company, any confidential or trade secret information
of a previous employer.


In addition, as a condition of accepting this offer, you are also agreeing that
you have reviewed and signed the enclosed Confidentiality and Non-Disclosure
Agreement.


Employment with GenMark Dx is “employment at will.” This means that your
employment is not for a designated period of time and that either you or GenMark
Dx can terminate the employment at any time, with or without cause. The at-will
nature of this employment relationship cannot be changed except by an express
written agreement signed by the Chairman of GenMark Dx. The other terms of this
offer of employment may not be amended without an express written agreement
signed by both parties.


This job offer is also contingent upon successful completion of a post offer,
pre-employment background check and drug screen.





--------------------------------------------------------------------------------







Please sign the acceptance below and sign the enclosed Confidentiality and
Non-Disclosure Agreement to formally accept this offer of employment. This offer
will expire on Sunday October 14, 2012 if not accepted beforehand.


Congratulations and we look forward to welcoming you to the GenMark Dx team
during this very exciting phase of our company’s transformation!


Sincerely,
/s/Jennifer Williams


Jennifer Williams
SVP Global Operations & Human Resources








By accepting, I agree to all terms of this offer and the Confidentiality and
Non-Disclosure Agreement.






/s/ Eric Stier                                10/13/2012    
Eric Stier                                Date





